DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-11, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sampson U.S. Patent No. 6,032,782.
Claim 1, Sampson teaches a device 10 for aligning packages 52 in a sorter, comprising: a first connecting element 58 for connection to a package conveyor 30; a routing element 44 connected to the first connecting element 46, wherein the routing element 44 forms a contact face 54 which comes into contact with the packages 52 for alignment or for realignment of the packages 52 ; wherein the contact face 54,70,76 is formed at least partially curved C3 L20-30.
Claim 2, Sampson teaches the routing element 44 is fixedly connected to the first connecting element 58.
Claim 3, Sampson teaches the routing element 44 is at least partially flexible C4 L55-60.
Claim 4, Sampson teaches a second connecting element 73 for connection to a package conveyor 30, wherein the routing element 44 is movably connected to the second connecting element 73, wherein, in a mounted state, the second connecting  element 73 is arranged downstream of the first connecting element 58 in the movement direction Fig. 7.
Claim 6, Sampson teaches the second connecting element 79 has a first guide element 48b which is connected to the routing element 44, and a stationary second guide element 75 which is movably connected to the first guide element 48b, wherein the first guide element 48b and the second guide element 75 have a play so as to allow a transverse movability C3 L55-65.
Claim 7, Sampson teaches a third connecting element 73 for connection to a package conveyor 30, wherein the routing element 44 is fixedly connected to the third connecting element 73, wherein the third connecting element 73 is arranged between the first connecting element 58 and the second connecting element 79 Fig. 7.
Claim 8, Sampson teaches a first portion 49,64 of the routing element 44 is defined between the first connecting element 58 and the third connecting element 73, and a second portion 64,66 of the routing element 44 is defined between the third connecting element 73 and the second connecting element 79 Fig. 7.
Claim 9, Sampson teaches the first portion 49,64 is configured so as to be straight Fig. 7.
Claim 10, Sampson teaches the second portion 64,66 is configured so as to be curved at 54.
Claim 11, Sampson teaches the contact face 54,70,76 has a first curvature and a second curvature opposite the first curvature, wherein, in a mounted state, the first curvature points in the direction of the package conveyor 90 and the second curvature points away from the direction of the package conveyor 90 Fig. 1.
Claim 14, Sampson teaches a package conveyor 30 with at least one conveyor element 32 Fig. 6.
Claim 15, Sampson teaches a sorter with the package conveyor 30 (being delivering articles to various locations).
Claim 16, Sampson teaches the first portion 49,64 is configured so as to be inflexible.
Claim 17, Sampson teaches the second portion 64,66 is configured so as to be flexible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sampson U.S. Patent No. 6,032,782 in view of Bennett U.S. Patent No. 6,863,173.
Claim 5, Sampson does not teach as Bennett teaches the second connecting element 32,34 comprises a spring element C3 L20-35. It would be obvious to one of ordinary skill to use spring configuration of Bennett into the connecting elements of Sampson for additional flexibility during alignment.
Claim(s) 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sampson U.S. Patent No. 6,032,782 in view of Hartness U.S. Patent No. 4,830,173.
Claims 12 and 18, Sampson teaches the contact face 54 and routing element 44, but is silent regarding the materials of the conveyor components, but Hartness teaches components 66 is formed from polyethylene (PE). It would be obvious to one of ordinary skill to use the materials of Hartness into the invention of Sampson for ease of transport and package alignment for additional flexibility.
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sampson U.S. Patent No. 6,032,782.
Claim 13, Sampson teaches the routing element 44 has a length, but does not specify it to be of less than 2 meters which would be obvious.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sampson U.S. Patent No. 6,032,782 in view of Churchill U.S. Patent Application Publication No. No. 2015/0314965.
Claim 19, Sampson does not teach as Churchill teaches the PE is TIVAR® DrySlide (lo coefficient of friction) P0026. It would be obvious to one of ordinary skill to use the materials of Churchill into the invention of Sampson for ease of transport and package alignment for additional flexibility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS